Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
1.	Claims 67-88 are pending and are subject to species election.

2.  	This application contains claims directed to patentably distinct species of the invention, wherein the nucleic acids encode a heavy chain and light chain of an antibody as set forth in the claims.  In this case, the claims recite nucleic acids encoding polypeptide sequences by SEQ ID NO and nucleic acid sequences by SEQ ID NO, as well as VH, VL, heavy chain and light chain by SEQ ID NO.  Applicant must elect a single antibody sequence by electing a single heavy chain SEQ ID NO: and a single light chain SEQ ID NO: of a single antibody.  Then Applicant must disclose other SEQ ID Nos in the claims that encode those sequences or are comprised by the sequences.  For example, Applicant must disclose which VH and which VL SEQ ID Nos are comprised or encode the elected single heavy chain SEQ ID NO: and the elected single light chain SEQ ID NO:.  Applicant is invited to contact the Examiner for clarification if desired.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  For example, each species of antibody comprises distinct sequences.  Accordingly, a thorough search of the sequence databases is particularly pertinent, and each search would be performed using a different set of sequences.  In addition, these species are not obvious variants of each other based on the current record.   
Therefore, the examination of claims directed to any one species requires a unique search and consideration of different issues that is not required for examination of claims directed to any other species of cancer and will not provide adequate information regarding any other.  See MPEP § 809.  

3.	Therefore, Applicant is further required under 35 U.S.C. 121 to elect a single species of antibody for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant must also identify and claimed sequences comprised within the elected antibody, such as the CDRs comprised within the elected sequences.  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is further reminded that a generic claim may be allowable over the prior art, but not necessarily over 35 U.S.C. 101 and 112.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule and can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 
Respectfully,
Brad Duffy
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
February 25, 2021